The appellant husband being in arrears with payments of alimony ordered by the decree nisi, counsel for the wife *Page 37 
obtained and served an order to show cause in contempt. The husband's defense was financial inability to comply with the alimony order. On the return of the order to show cause there seems to have been some sort of a colloquy between the advisory master and the husband, which was apparently not taken down, and as to what was said there is no legal evidence. Counsel for the wife submitted to the master his own affidavit stating that he had made inquiries with respect to the husband's earnings and annexed certain letters that he had received from employers, which letters are of course pure hearsay.
The order adjudging contempt was without any factual support derived from legal evidence. It is stated in the brief for the wife that "the proof at the hearing is * * * from the appellant's own lips." But there seems to be no claim that the state of the case is incomplete.
The order under review is reversed.
For affirmance — None.
For reversal — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, JJ. 14.